Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
In response to page 6, the applicant states that LGE does not disclose a receiver first check HARQ and RV before checking NDI. In reply, LGE discloses a few of criteria need to add to valid DCI such as HARQ and RV of tables 10.2.1 or 10.2-2 wherein these value must be check first before NDI need to check because NDI is only value for valid DCI such as activation DCI and activation retransmission DCI of format 0 before LGE proposes add some criteria such as HARQ and RV into valid conditions for DCI for format 0, See Par. 2.1.  LGE clearly discloses a receiver first check HARQ and RV before checking NDI in order to perform the claimed invention such as a result of determining that the content of the PDCCH matches or indicates the activation command, checking a particular field in the content of the PDCCH to determine whether the field is set to a first value; and as a result of determining that that the particular field is set to the first value, treating the content of the PDCCH as an activation command as stated in the final action.
In response to pages 6-7, the applicant states that Bae and Moon do not disclose a result of determining that the content of the PDCCH matches or indicates the activation command, checking a particular field in the content of the PDCCH to determine whether the field is set to a first value.  In reply, Bae discloses HARQ, RV [0304] As shown in Tables 4 to 6, an HARQ process number, an RV, an MCS, and an NDI field may be used at least for activation/release. [0305] Assuming that there is no release using non-fallback DCI, it is necessary to distinguish between activation DCI usage and retransmission DCI usage.  To this end, there is a need for at least the field of an HARQ process number, RV, NDI, etc.] and Moon discloses as a result of determining that that the particular field is set to the first value, treating the content of the PDCCH as an activation command [0085-0090 discloses a receiver for receiving PDCCH includes NDI, HARQ and RV; the receiver determines the value of HARQ and RV in the PDCCH; Based on the result of determined values of HARQ and RV, the receiver check the value of NDI to determine if PDCCH is an activated command or not, For example, NDI = 0 then activated scheduled command. In 0085 The UE monitors a PDCCH 501 in which a CRC is masked with the SPS-C-RNTI, and performs the SPS after the SPS is activated.  When an NDI included in DCI on the PDCCH 501 is 0, combinations of values of several fields (e.g., a transmit power command (TPC), a cyclic shift (CS) of a demodulation reference signal (DMRS), a modulation and coding scheme (MCS), a redundancy version (RV), an HARQ process number
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.